Citation Nr: 0325654	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disorder due to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
November 1969, to include service in Vietnam.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW


PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The September 1966 service entrance examination report shows 
that the veteran's psychiatric state was normal.  The August 
1969 separation examination report shows that his psychiatric 
state was normal.  On the accompanying medical history he 
indicated that he had or had had depression or excessive 
worry and frequent trouble sleeping.  

Service records reflect service in Vietnam from February 1967 
to February 1968.  Units of assignment in Vietnam included 
the 52nd Signal Battalion, Companies A and D. 

In a private report of examination, dated in December 1996, 
K. A., LMSW-ACP, LCW, CTS, noted the veteran's reported 
history of having been under rocket and mortar attack on a 
daily basis during service in Vietnam.  The veteran noted 
that in addition to his duty as a switchboard operator, he 
also was a perimeter guard.  He recalled several enemy 
attempts to overrun the bases, to include the TET offensive 
in 1968.  He described recurrent memories of being killed, 
incoming rockets and mortars, and sniper fire.  The relevant 
assessment was PTSD, chronic, severe.  

On VA examination in March 2002, the examiner stated that the 
veteran's C-file had been reviewed.  The report of 
examination notes the veteran's reported in-service stressors 
to include having participated in the TET offensive.  The 
veteran stated that the compound at which he was stationed 
was almost overrun by the enemy, noting that he had fought 
back with an M-14.  He recalled hearing the screams of dying 
Vietcong prisoners after the building in which they were 
housed was hit by a mortar, burning the building and those 
inside.  He noted that he was in anticipation of being shot 
or being harmed all of the time during service in Vietnam.  
The assessment was anxiety disorder.  The examiner stated 
that the veteran did not provide all of the symptoms for 
making a diagnosis of PTSD.  The examiner opined that 
overall, the veteran's traumatic exposure seemed to be fairly 
mild (mild-to-moderate) compared to that of other combat 
veterans.  

In a private report of evaluation, dated in March 2003, C. 
J., M.D., stated that the veteran's C-file had been reviewed.  
The veteran reported a history of having been under mortar 
attack and sniper attack during service.  The examiner opined 
that the veteran had PTSD related to service.  



Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  As discussed above, however, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The veteran has recited stressors, to include coming under 
mortar attack, which is corroborated by the unit 
chronologies.  The records reflect that the veteran served in 
the 52nd Signal Battalion, Companies A & D.  USASCRUR has 
reported that the records showed enemy attacks against 
Company D locations at the time the veteran was assigned to 
Company D during service in Vietnam.  After a careful reading 
of Suozzi v. Brown, 10 Vet. App. 307 (1997), and Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Board finds that there 
is credible supporting evidence of this in-service stressor 
upon which to base the veteran's diagnosis of PTSD.  The 
evidence does not need to show that the veteran personally 
participated in the event or support all of his claimed in-
service stressors to substantiate a claim for service 
connection for PTSD, as noted in the decisions of the United 
States Court of Appeals for Veterans Claims (Court) cited in 
this paragraph.

As to the diagnosis of PTSD, there is a conflict in the 
evidence.  The December 1996 and March 2003 private examiners 
have diagnosed PTSD.  The March 2002 VA examiner, however, 
concluded that the veteran does not have PTSD, in part, 
because "the traumatic exposure seems to be fairly mild 
compared to that of other combat veterans."  In light of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), the VA 
examiner's rationale tends to be less probative.  Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997).  Further diminishing the 
probative value of the March 2002 VA opinion is the fact that 
that examiner merely stated that he was an "examining 
provider."  Thus, the Board is unable to determine whether 
he is a medical doctor, psychiatrist, psychologist, social 
worker, nurse practitioner, physician's assistant, or some 
other type of examiner.  The private examiners have 
established their bona fides.  K. A.'s December 1996 report 
of examination reflects that he is a certified trauma 
specialist and a professional social worker.  Dr. C. J.'s 
opinion reflects that he is a medical doctor.  Despite the 
lack of clarity in regard to the March 2002 VA examiner's 
qualifications, the Board will not remand this case merely 
for the purpose of determining the competence of the VA 
examiner.  

We again note that there is a clear conflict in regard to the 
existence of a diagnosis.  The private examiners have 
established their competence and have provided a rational 
basis for the opinions provided.  We conclude that the more 
probative evidence tends to establish that the veteran has 
PTSD due to an in-service stressor.  This fact pattern meets 
the criteria for service connection for PTSD under 38 C.F.R. 
§ 3.304(f), and the veteran's claim is therefore granted.  


ORDER

Service connection for PTSD is granted.  


REMAND

As noted above, in November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim of entitlement to 
service connection for a disorder as a result of exposure to 
Agent Orange and to ensure full compliance with due process 
requirements, this issue is REMANDED to the RO for the 
following development:

The RO should review the claims file, 
and ensure that all notification and 
development action required by VCAA is 
completed.  A VCAA letter should be 
issued.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

